DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 28 February 2022, with respect to Claims 1 and 20 have been fully considered and are persuasive.  The rejection under 35 USC 103 of  Claims 1-20 has been withdrawn. The prior arts of record Narla et al. US 2018/0054064 and Getsla US 2016/0036235 teaches an energy management system comprising: a smart switch including an input that is configured to connect to one of meter at a service entrance or a main load panel; a storage system connected to the smart switch; and a combiner  connected to one of the smart switch or the main load panel and one or more photovoltaics, wherein the combiner is communicatively connected to the storage system.
The prior art of record however is silent wherein the combiner  is communicatively connected to the storage system for at least one of sending control signals to the storage system or receiving data comprising at least one of status information or performance data from the storage system.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, 20, 21,  and 22, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an energy management system comprising: a smart switch including an input that is configured to connect to one of a meter at a service entrance or a main load panel; a storage system connected to the smart switch; and a combiner connected to one of the smart switch or the main load panel and one or more photovoltaics (PVs), wherein the combiner is communicatively connected to the storage system for at least one of sending control signals to the storage system or receiving data comprising status information from the storage system.
Regarding Claims 2-19, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/
Examiner, Art Unit 2836
4 March 2022


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836